Citation Nr: 0534755	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-15 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from May 1977 to May 1980 and 
from June 1981 to March 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision which 
denied service connection for a low back disability.  The 
veteran failed to report for a September 2005 Travel Board 
hearing.  


REMAND

The veteran's service medical records for his first period of 
service from May 1977 to May 1980 are incomplete.  The only 
records available for such period of service are a February 
1977 medical history form and a January 1980 audiological 
evaluation report.  

The service medical records for his second period of service 
from June 1981 to March 1984 show that he was treated for 
back complaints.  A November 1981 treatment entry noted that 
the veteran was seen with a one year history of back and side 
pain.  He reported that he was seen by a civil doctor before 
coming in the Army with a negative result.  The assessment 
was a possible back problem.  Another November 1981 entry 
noted that the veteran complained of pain in the right side 
for one year.  The assessment was muscle spasms.  

Subsequent treatment entries indicate that the veteran was 
treated for complaints of abdominal pain and right upper 
quadrant pain.  Some of those records also included 
references to back pain.  A September 1982 entry noted that 
the veteran was seen for progressive right upper quadrant 
pain.  It was noted that he described the pain as boring 
through to his back.  The assessment was right upper quadrant 
pain, etiology unknown.  A June 1983 entry reported that the 
veteran complained of pain in his right side up to his 
shoulder and kidney area.  The assessment was right upper 
quadrant pain, unknown cause.  A July 1983 consultation 
report indicated that the veteran was referred for an 
evaluation of progressive right upper quadrant pain times 
three years that was exacerbated by exercise.  It was noted 
that he described a sharp pain that would last for hours to 
days and that would radiate to the mid back, but not to the 
abdomen and shoulders.  The impression was atypical right 
upper quadrant pain with exertion.  A July 1987 objective 
examination report, apparently for Reserve purposes, included 
a notation that the veteran's spine and other musculoskeletal 
systems were normal.  

Post-service private and VA treatment records show treatment 
for variously diagnosed low back problems.  A December 1995 
X-ray report from Childersburg Medical-Surgical Center, as to 
the veteran's left hip, noted that there was a transitional 
vertebra at the lumbosacral level and that the left 
transverse process of that vertebra articulated with the 
sacrum.  It was noted that such was a configuration which may 
predispose to low back pain.  A January 1996 report of a 
magnetic resonance scan of the veteran's lumbar spine from 
the Brookwood Diagnostic Center related an impression of disc 
herniation/protrusion at L4-L5 extending slightly more to the 
right.  A March 1997 history and physical report from 
Brookwood Medical Center noted that the veteran presented 
with left hip pain and sciatica that he reported had 
developed over a period of time.  An operative report from 
such facility noted that the veteran underwent a lumbar 
laminectomy and diskectomy, L4-L5, left.  

An April 2002 VA treatment entry noted that the veteran was 
seen for evaluation of low back and right leg pain.  The 
assessment was Grade I spondylolisthesis, L4/L5, with pain 
radiating to the right leg.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to his claim for 
service connection for a low back disability.  

Additionally, as noted above, the service medical records for 
his first period of service from May 1977 to May 1980 are 
incomplete.  The Board observes that in November 2001, the RO 
requested the service medical records for the veteran's first 
period of service from the National Personnel Records Center 
(NPRC).  The response solely indicated that the requested 
records were mailed.  However, as noted above, there are 
minimal records available for such period of service.  

Further, a March 2003 decision from the Social Security 
Administration indicated that the veteran was considered 
disabled since May 2001.  The Board notes that medical 
records considered by the SSA in awarding disability benefits 
are not of record.  As SSA records may be relevant to the 
veteran's claim, they should be obtained.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any additional service medical records for his first period 
of service, obtaining SSA records, and providing him with a 
VA examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for all medical records pertaining to the 
veteran during his period of service from 
May 1977 to May 1980.  If more details 
are required to conduct such search, the 
veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

2.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran 
SSA disability benefits, along with 
copies of all related SSA decisions.  

3.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his low back disability.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any diagnosed low back 
disability, including any relationship 
with his periods of service from May 1977 
to May 1980 and from June 1981 to March 
1984.  

4.  Thereafter, review the veteran's claim 
for service connection for a low back 
disability.  If the claim is denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


